 In the Matter of WILLYs OVERLAND MOTORS, INC.andTHE PATTERNMAKERS LEAGUE OF NORTH AMERICACase No. R-1445AMENDMENT TO DIRECTION OF ELECTIONDecember 15, 1939On October 4, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.The Decision provided that the Boardwould withdraw from the ballot the name of any labor organizationinvolved therein which, within five (5) days after receipt of notice ofthe Direction of Election, notified the Regional Director for the EighthRegion that it desired such withdrawal.The Board has been advised by the Regional Director that Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the American Federation of Labor, hereinafter called A. F. L.-U. A. W., notified him in a letter dated December 2,1939, that it desiredto have its name withdrawn from the ballot. The request of theA. F. L.-U. A. W. to withdraw from the ballot, although late, isallowed.The Board hereby amends the Direction of Election issued on.Octo-ber 4, 1939, by striking therefrom the. comma after the designation"(A. F. of L.)" and substituting therefor the word "or"; and by strik-ing therefrom the words "or by International Union, United Automo-bileWorkers of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by none of thethree labor organizations," and substituting therefor the words "forthe purposes of collective bargaining, or by neither."115 N. L. R. B. 864.18 N. L. R. B., No. 48.324